DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 
Claims 1, 11 and 12 are currently amended. Claims 22-27 are newly added. Claims 1, 5-13, 17-27 remain pending.

Response to Arguments
Applicant’s amendments filed on 1/22/2021 have been fully considered but they are not persuasive. The cited references are believed to teach the limitations added to the independent claims. For example, these claims have been amended to recite “transmitting, by the first communication device in the one direction, control signaling specifying a transmission pattern for transmission of data.” Without any further indication to what the transmission pattern specified refers to, the broadest reasonable interpretation of this language includes a specification of allocation, or scheduling of data transmission. As further described below, it is believed that 
The newly added dependent claims also fail to further clarify what the transmission pattern is and stand rejected as presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-13, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication 2019/0319686; hereinafter Chen) in view of Beale et al. (US Patent Application Publication 2019/0182798; hereinafter Beale).
Regarding claims 1, 11 and 12 Chen discloses a method (figs. 39-47), a non-transitory processor-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method (paragraph 0106, base station comprises elements of fig. 3), and a communication device (fig. 3), comprising:
an antenna array (paragraph 0184l wherein the TRPs and base stations comprise an antenna array);
a transmitter, operatively coupled to the antenna array (fig. 3, transceiver coupled to antenna), to form a plurality of antenna beams that are oriented in a plurality of directions (paragraphs 0185; wherein the beams cover 360 degrees);
a receiver operatively coupled to the antenna array (fig. 3, transceiver coupled to antenna); and
an antenna beam manager (fig. 3; processor), operatively coupled to the transmitter and to the receiver (fig. 3, processor coupled to transceiver), to:
determining a first communication resource to be used for transmission of a first beam sweeping signal by a first communication device, the first communication resource being different from a second communication resource for transmission of a second beam sweeping signal by a second communication device that is within a coverage area of the first communication device (paragraphs 0195-0197, 0425, 0436-0437; wherein TRPs in the network are assigned symbols in sweeping subframes part of a block, to transmit initial access sweeping signals, among other signals, as can be seen in figs. 70-71, each TRP is assigned resources to transmit their respective sweeping block); and
transmitting the first beam sweeping signal in a plurality of directions from the first communication device using the first communication resource and a plurality of antenna beams that are oriented in the plurality of directions (paragraphs 0185-0197, 0425, 0436-0437; wherein TRPs send sweeping signals via all beam directions that cover the region); and
transmitting, by the first communication device in the one direction, control signaling specifying a transmission pattern for transmission of data (paragraphs 0462-0463, 0501-0515; wherein via a selected Tx/Rx beam pair, with a best or preferred beam selected that relates to the best beam detected by the UE during the sweeping period, the TRPs/base stations send to the UE control information that specifies UL/DL grants, resources allocated, which define a “pattern” in which data is to be transmitted).
Chen does not explicitly disclose monitoring, at the first communication device, for a response from a third communication device that receives the first beam sweeping signal, wherein a timing of the response indicates one direction of the plurality of directions from which the third communication device best received the first beam sweeping signal. However, Beale discloses monitoring, at the first communication device, for a response from a third communication device that receives the first beam sweeping signal, wherein a timing of the response indicates one direction of the plurality of directions from which the third communication device best received the first beam sweeping signal (paragraphs 0054-0058; wherein the first communication device (the base station) monitors a response from a third communication device (a UE), the response from the UE comes after the UE receives a sweeping block frame, wherein the timing of the response (the response indicates the value of the parameter indicative of the sweeping block transmission time) and the beam ID, indicate the direction in which the UE best received the signal). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen with the teachings of Beale in order to improve connectivity (Chen: paragraph 0078).
Regarding claim 5 the modified Chen discloses the method of claim 2, further comprising: establishing a connection with the third communication device via an antenna beam of the plurality of antenna beams that is oriented in the one direction (Chen: paragraphs 0463; data transfer via the best beam).
Regarding claims 6 and 17 the modified Chen discloses the method of claim 5 and communication device of claim 14, wherein the first communication device comprises a base station and the third communication device comprises User Equipment (UE) (Chen: fig. 29, TRPs are first and second devices, UEs third device), the method further comprising:
repeating the transmitting and the monitoring to track movement of the UE (paragraphs 0218, 0230, 0268, among others; as the UE moves the process is repeated).
Regarding claim 7 the modified Chen discloses the method of claim 5, wherein the first communication device comprises a base station and the third communication device comprises User Equipment (UE) (Chen: fig. 29, TRPs are first and second devices, UEs third device), the method further comprising:
(Chen: paragraphs 0257-0269, 0359-0364; all beam directions are considered); and
transmitting to the UE an indication of a further direction from which the base station best received the beam tracking signal from the UE (Chen: paragraphs 0257-0269, 0359-0364; TRPs constantly updates best candidates).
Regarding claim 8 the modified Chen discloses the method of claim 7, further comprising, before monitoring the plurality of antenna beams for receipt of the beam tracking signal from the UE: transmitting to the UE a signal to cause the UE to initiate a beam tracking procedure that comprises transmitting the beam tracking signal from the UE and monitoring at the UE for receipt of the indication of the further direction from the base station (Chen: paragraphs 0264-0276; network triggered updates for mobility and PHY sets).
Regarding claim 9 the modified Chen discloses the method of claim 1, wherein the first communication resource and the second communication resource are orthogonal communication resources (Chen: paragraphs 0190-0197; OFDM symbols).
Regarding claim 10 the modified Chen discloses the method of clam 1, wherein the first communication resource and the second communication resource are each time division multiplexed communication resources, are each frequency division multiplexed communication resources, or are each code division multiplexed communication resources (Chen: paragraphs 0190-0197; OFDM symbols). 
Regarding claim 13 the modified Chen discloses the communication device of claim 12, implemented as a base station (Chen: paragraph 0106, base station/TRPs comprises elements of fig. 3).
Regarding claim 18 the modified Chen discloses the communication device of claim 14, further comprising: memory, operatively coupled to the antenna beam manager (fig. 3; memory) wherein the antenna beam manager is further configured to store to the memory a beam index associated with the one direction (Chen: paragraphs 0225-0248, among others; beams and sets are kept at each TRP).
Regarding claims 19, 20 and 21 the modified Chen discloses the method of claim 1, the non-transitory processor-readable medium of claim 11, and the communication device of claim 12, wherein the transmitting comprises sequentially transmitting the first beam sweeping signal in the plurality of directions (fig. 24, for example, wherein per block, sequential beams are activated and transmit the signal for the block, within the 3 blocks, all beams have sequentially transmitted the signal).
Regarding claims 22, 24, and 26 the modified Chen discloses the method of claim 1, the non-transitory processor-readable medium of claim 11, and the communication device of claim 12, wherein the control signaling includes a pattern index specifying the transmission pattern for transmission of data (paragraphs 0502-0510, 0522-0523; PSCICH may be used to indicate one or more parameters of the slot, such as DL region, UL region, guard period, blank regions, and numerologies).
Regarding claims 23, 25, and 27 the modified Chen discloses the method of claim 1, the non-transitory processor-readable medium of claim 11, and the communication device of claim 12, further comprising transmitting data in the one (paragraphs 0501-0523; wherein via a selected Tx/Rx beam pair, with a best or preferred beam selected that relates to the best beam detected by the UE during the sweeping period, the TRPs/base stations send to the UE control information that specifies UL/DL grants, resources allocated, which define a “pattern” in which data is to be transmitted).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPGPUB 2013/0286960 to Li et al. – discloses when certain conditions are met, the data control beam or beams 905 for UE 116 can be adjusted, such as broadened or narrowed, or switched; the trigger conditions can be, for example, mobility of UE.
USPGPUB 2021/0037397 to Guo et al. – which discloses wireless communications, and is more particularly related to beamforming by a user equipment (UE) (e.g. a mobile phone) operating in a cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466